       Case 3:19-cv-00619-LRH-WGC Document 16 Filed 01/16/20 Page 1 of 5




 1   Marc P. Cook, Esq.
     Nevada Bar No. 004574
 2   COOK & KELESIS, LTD.
     517 S. 9th St.
 3   Las Vegas, NV 89101
     (702) 737-7702
 4   Fax: (702) 737-7712
     Email: law@bckltd.com
 5    [Additional counsel appearing on signature page]
 6   Attorneys for Plaintiff
     and the alleged Class
 7

 8                         UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEVADA
 9

10    NEIGHBORHOOD NEUROPATHY
      CENTER OF RENO LLC,                      Case No. 3:19-cv-00619-LRH-WGC
11    individually and on behalf of all others
      similarly situated,
12                                              JOINT PROPOSED DISCOVERY
                          Plaintiff,            PLAN/SCHEDULING ORDER
13
      v.
14
      MEDRISK LLC
15
                               Defendant.
16

17
           Plaintiff Neighborhood Neuropathy Center of Reno LLC (“Plaintiff”) and
18
     Defendant MedRisk LLC (“Defendant” or “MedRisk”) jointly submit this Rule
19
     26(f) Report pursuant to Rule 26(f) of the Federal Rules of Civil Procedure.
20
     1. Statement of the Case
21
           Plaintiff’s Position: This putative class action challenges Defendant’s alleged
22
      violations of the Telephone Consumer Protection Act, as amended by the Junk Fax
23
      Prevention Act of 2005, 47 U.S.C. § 227 et seq., (“JFPA” or the “Act”). In short,
24
      Plaintiff alleges that Defendant sent it at least nine (9) facsimile messages between
25
      February and July 2019 in violation of the JFPA.
26

27

28                                            -1-
          Case 3:19-cv-00619-LRH-WGC Document 16 Filed 01/16/20 Page 2 of 5




 1            Defendant’s Position: Plaintiff’s sole claim under the Telephone Consumer
 2    Protection Act, as amended by the Junk Fax Prevention Act of 2005, 47 U.S.C. §
 3    227 et seq., (“JFPA” or the “Act”) fails as a matter of law. Among other legal
 4    deficiencies in the claim, the faxes that form the basis for the claim were not
 5    “unsolicited advertisements,” and thus, they cannot be violations of the JFPA.
 6
     2. Subject Matter Jurisdiction
 7

 8            This case is an alleged class action brought under the Telephone
 9    Consumer Protection Act, as amended by the Junk Fax Prevention Act of 2005,
10    47 U.S.C. § 227 et seq., (“JFPA” or the “Act”). As such, the Parties agree that
11    the Court has original jurisdiction under 28 U.S.C. § 1331. No issues exist as to
12    personal jurisdiction or venue, and no parties remain to be served.
13   3. Legal Issues
14            Plaintiff’s Position:
15               (i)     Whether Defendant’s faxes violated the JFPA;
16               (ii)    Whether Defendant acted willfully;
17               (iii)   Whether one or more classes should be certified;
18               (iv)    The proper measure of damages.
19            Defendant’s Position:
20               (i)     Whether Defendant’s faxes were “unsolicited advertisements”
21                       in violation of the JFPA?
22               (ii)    Whether      Defendant’s     faxes   were   “informational”      as
23                       determined by the Federal Communications Commission?
24               (iii) Whether Plaintiff has met its burden of establishing that class
25                       treatment of this case is warranted.
26   4.      Service
27

28                                              -2-
          Case 3:19-cv-00619-LRH-WGC Document 16 Filed 01/16/20 Page 3 of 5




 1           All parties have been served and there are no issues with service.
 2   5.      Additional parties
 3           The parties do not expect to add any additional parties at this time.
 4   6.      Contemplated motions
 5           Plaintiff anticipates filing a motion for class certification after an appropriate
 6   period of class discovery. Plaintiff also intends to move for summary judgment after
 7   a class has been certified. Plaintiff may need to file a motion to amend the pleadings
 8   as appropriate. Defendant may file one or more dispositive motions on or before the
 9   dispositive motion deadline.
10   7.      Arbitration
11           The case is not suitable for reference to arbitration or to a Magistrate Judge
12   for trial.
13   8.      Related Cases
14           The parties are not aware of any related cases.
15   9.      Discovery
16           a.    Extent, nature, and location of discovery
17                 Plaintiff’s Position: Plaintiff believes that discovery should proceed
18   with respect to both class certification and merits issues for a period of eight (8)
19   months. The first six (6) months will be devoted to written and oral fact discovery.
20   The final two (2) months of this period will be devoted to experts. At the close of this
21   eight (8) month period the Plaintiff would file a motion for class certification.
22   Following a ruling on class certification the Court would hold a subsequent case
23   management conference and establish a schedule for the remainder of the case,
24   including a period for any remaining merits-based discovery, and dates for summary
25   judgment briefing, pre-trial conferences, and the trial.
26

27

28                                               -3-
       Case 3:19-cv-00619-LRH-WGC Document 16 Filed 01/16/20 Page 4 of 5




 1         Defendant’s Position: Defendant believes that discovery is needed on all
 2   issues in Plaintiff’s complaint and is expected to take approximately 180 days from
 3   December 2, 2019, the date Defendant filed its Answer to Plaintiff’s complaint.
 4   Discovery should follow the normal course, including interrogatories, requests for
 5   production, requests for admission, and the taking of depositions at a location
 6   convenient for the applicable and necessary parties to each deposition. Defendant
 7   reserves the right to seek bifurcation of merits and class issues, if Defendant
 8   concludes that such bifurcation is appropriate.
 9         b.     Suggested Changes to Discovery Limitations
10                The Parties do not propose any changes to the discovery limitations
11   imposed by the Federal Rules of Civil Procedure.
12         c.     Number of hours per deposition
13                The Parties propose 8 hours per deposition.
14   10.   Jury Trial
15         Plaintiff has made a proper jury trial demand. Defendant does not dispute
16   Plaintiff’s right to trial by jury but does not independently request a trial by jury.
17   11.   Trial Length
18         The parties estimate that a trial in this case would take 3 days.
19   12.   Settlement
20         The parties do not request Court assistance with settlement talks at this time.
21   The parties reserve the right to request a judicial settlement conference after initial
22   discovery has taken place.
23   13.   Other Matters
24         There are no other matters that the Parties believe require Court attention at
25   this time.
26                                     Respectfully submitted,
27

28                                              -4-
       Case 3:19-cv-00619-LRH-WGC Document 16 Filed 01/16/20 Page 5 of 5




 1

 2
     Dated: January 16, 2020           Neighborhood Neuropathy Center of Reno
                                       LLC, individually and on behalf of all others
 3                                     similarly situated,
 4
                                 By:    /s/ Patrick H. Peluso
 5                                     One of Plaintiff’s Attorneys
 6
                                       Marc P. Cook, Esq.
 7                                     Nevada Bar No. 004574
                                       COOK & KELESIS, LTD.
 8                                     517 S. 9th St.
                                       Las Vegas, NV 89101
 9                                     (702) 737-7702
                                       Fax: (702) 737-7712
10                                     Email: law@bckltd.com
11                                     Patrick H. Peluso*
                                       ppeluso@woodrowpeluso.com
12                                     Woodrow & Peluso, LLC
                                       3900 East Mexico Ave., Suite 300
13                                     Denver, Colorado 80210
                                       Telephone: (720) 213-0676
14                                     Facsimile: (303) 927-0809
15                                     Attorneys for Plaintiff and the Class
16                                     * Pro Hac Vice
17
                                  BALLARD SPAHR LLP
18
                                  By: /s/ Joel E. Tasca
19                                     Joel E. Tasca, Esq.
                                       Nevada Bar No. 14124
20                                     Emil S. Kim, Esq.
                                       Nevada Bar No. 14894
21                                     1980 Festival Plaza Drive, Suite 900
                                       Las Vegas, Nevada 89135
22                                     Tel: (702) 471-7000
                                       Fax: (702) 471-7070
23                                     E-mail: tasca@ballardspahr.com
                                       E-mail: kime@ballardspahr.com
24
                                   Attorneys for Defendant Medrisk LLC
25

26

27

28                                       -5-
